Case 2:21-cv-00145-SPC-MRM Document1 Filed 02/23/21 Page 1 of 7 PagelD 1

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
FORT MYERS DIVISION

LEMOINE, FRITZ F., CASE NO.:

Plaintiff,
VS.

MILLENNIUM CORPORATE,

Defendant.

 

COMPLAINT

an
i? fk

os A

COMES NOW, Plaintiff, FRITZ F. LEMOINE by and through his
undersigned attorney and hereby sues the Defendant, MILLENNIUM

CORPORATE, for damages and alleges the following:

 

JURISDICTIONAL STATEMENT
1. This is an action for damages in excess of $ 15,000.00, ey - a a
2. This action is brought for disctimination in employment pursuant to the
Americans with Disabilities Act of 1990, as codified, 42 U.S.C. §§ 12112
to 12117.
3. All conditions precedent to maintaining this action have occurred or are
in the process of occurring.

IDENTIFICATION OF THE PARTIES

 

4. The Plaintiff, FRITZ F. LEMOINE, is a resident of Naples, Collier County,
Florida, is over the age of eighteen, and is otherwise sui juris.
5. The Defendant, MILLENNIUM CORPORATE, is a foreign profit corporation

authorized to do, and at all relevant times was doing business in Collier

I

 
Case 2:21-cv-00145-SPC-MRM Document1 Filed 02/23/21 Page 2 of 7 PagelD 2
County and Lee County,nFlorida, and maintains its agents, apparent
agents, employees, servants, borrowed servants, and representatives for
the transaction of its customary business within the State of Florida.

FACTS COMMON TO ALL COUNTS

6. All pertinent events occurred in Lee County and Collier County, Florida.

7. All pertinent events occurred approximately between 2013 and 2019.

8. The Plaintiff, FRITZ F. LEMOINE, asserts that after six (6) years of
exemplary employment with the Defendant, MILLENNIUM CORPORATE,
he was terminated without cause.

9. On or about May 2013, the Plaintiff, FRITZ F. LEMOINE, began working
as a primary care physician for the Defendant, MILLENNIUM
CORPORATE, in the Fort Myers/Naples area.

10. On or about August 2014, the Plaintiff, FRITZ F. LEMOINE, began to suffer
an illness which required him to undergo two neck surgeries over the course
of four (4) years.

11.On or about April 2018, the Plaintiff, FRITZ F. LEMOINE, missed
approximately one (1) month of work due to his second neck surgery.

12. Asa result of the neck surgeries, the Plaintiff, FRITZ F. LEMOINE, became
impaired, which substantially limited his ability to fully perform his work
duties without the ameliorating effects of mitigating measures such as
reasonable accommodations. The Plaintiff, FRITZ F. LEMOINE, suffers from
severe chronic neck pain, severe peripheral neuropathy down the arm and
into the hands and fingers, a damaged right vocal chord, narcolepsy,
idiopathic hypersomnia, obstructive sleep apnea, and depression caused by

the above physical ailments.

 
Case 2:21-cv-00145-SPC-MRM Document1 Filed 02/23/21 Page 3 of 7 PagelD 3

13. On or about July 2018, the Plaintiff, FRITZ F. LEMOINE, returned to work
full time and requested the Defendant, MILLENNIUM CORPORATE, provide
proper work accommodations for his disability resulting from surgery.

14.The Defendant, MILLENNIUM CORPORATE, provided some
accommodations, but harassed the Plaintiff, FRITZ F. LEMOINE, when he
attempted to use the accommodations.

15. On or about January 2019, the Plaintiff, FRITZ F. LEMOINE, attempted to
exercise the concierge clause in his contract to reduce his workload.

16.The Defendant, MILLENNIUM CORPORATE, refused to honor the
Plaintiffs, FRITZ F. LEMOINE’S, contract and attempted to coerce him to
terminate his own contract.

17.On or about September 25, 2019, the Plaintiff, FRITZ F. LEMOINE,
announced to The Defendant, MILLENNIUM CORPORATE, that he would
apply for long term partial disability, a benefit offered to all employees.

18. On or about October 2, 2019, the Defendant, MILLENNIUM CORPORATE,
terminated the Plaintiff's, FRITZ F. LEMOINE’S, employment after being
notified of his intention to apply for long term partial disability.

19. The Defendant, MILLENNIUM CORPORATE, took further action to hinder
the Plaintiff's, FRITZ F. LEMOINE’S, ability to work by withholding his
patient list after the Plaintiff's, FRITZ F. LEMOINE’S, termination.

20. Before, and after, the Plaintiff's, FRITZ F. LEMOINE’S, termination, the
Defendant, MILLENNIUM CORPORATE, contacted the Plaintiff's, FRITZ F.
LEMOINE’S, patients, harassing them to find another doctor.

21.The Plaintiff's, FRITZ F. LEMOINE’S, disability, and/or record of a

disability, and/or perceived disability was the factor that made a difference
3

 
Case 2:21-cv-00145-SPC-MRM Document 1 Filed 02/23/21 Page 4 of 7 PagelD 4
in Millennium’s decision to harass and then terminate Dr. Lemoine’s
employment.

COUNT I
FAILURE TO ACCOMMODATE DISABILITY

22. Plaintiff, FRITZ F. LEMOINE, realleges and incorporates herein by
reference, all the allegations set forth in paragraphs 1 through 21 as though
fully set forth herein.

23, Plaintiff, FRITZ F. LEMOINE, is entitled to relief against Defendant,
MILLENNIUM CORPORATE, based upon the aforementioned facts.

24. Defendant, MILLENNIUM CORPORATE, had a duty to make reasonable
accommodations to the known physical or mental limitations of an
otherwise qualified individual, the Plaintiff, FRITZ F. LEMOINE, with a
disability who is an employee.

25.At the said time and place, Defendant, MILLENNIUM CORPORATE,
breached its duty to make reasonable accommodations to the known
physical or mental limitations of an otherwise qualified individual, the
Plaintiff, FRITZ F. LEMOINE, with a disability who is an employee.

26.At the said time and place, Defendant, MILLENNIUM CORPORATE,
disallowed the Plaintiff, FRITZ F. LEMOINE, intermittent breaks to rest
during the workday when symptoms of the Plaintiffs, FRITZ F. LEMOINE’S,
disability may be acute. The Defendant, MILLENNIUM CORPORATE, by
disallowing the Plaintiff, FRITZ F. LEMOINE, a reasonable accommodation
for his disability, the Defendant, MILLENNIUM CORPORATE, directly

caused harm to the Plaintiff, FRITZ F. LEMOINE.

 
Case 2:21-cv-00145-SPC-MRM Document 1 Filed 02/23/21 Page 5 of 7 PagelD 5
27.At the said time and place, Defendant, MILLENNIUM CORPORATE,
disallowed the Plaintiff, FRITZ F. LEMOINE, to reduce his workload by
exercising the concierge clause in his contract. The Plaintiff's, FRITZ F.
LEMOINE’S, disability prevented him from being able to work as many
consecutive hours as before the two (2) neck surgeries. The Defendant,
MILLENNIUM CORPORATE, by disallowing the Plaintiff, FRITZ F.
LEMOINE, a reasonable accommodation for his disability, the Defendant,
MILLENNIUM CORPORATE, directly caused harm to the Plaintiff, FRITZ F.
LEMOINE.
28.As a result, of Defendant, MILLENNIUM CORPORATE’S harm, Plaintiff,
FRITZ F. LEMOINE, suffered pain, mental anguish, loss of capacity, loss of
capacity for the enjoyment of life, loss of earnings, and loss of employment.
The losses are either permanent or continuing, and Plaintiff will suffer the

losses in the future.

COUNT II
UNLAWFUL TERMINATION OF EMPLOYMENT

29. Plaintiff, FRITZ F. LEMOINE, realleges and incorporates herein by
reference, all the allegations set forth in paragraphs 1 through 28 as though
fully set forth herein.

30. Plaintiff, FRITZ F. LEMOINE, is entitled to relief against Defendant,
MILLENNIUM CORPORATE, based upon the aforementioned facts.

31. Defendant, MILLENNIUM CORPORATE, had a duty not to terminate an
otherwise qualified individual, the Plaintiff, FRITZ F. LEMOINE, who is an

employee, solely because of the Plaintiff’s disability.
5

 
Case 2:21-cv-00145-SPC-MRM Document1 Filed 02/23/21 Page 6 of 7 PagelD 6
32.At the said time and place, Defendant, MILLENNIUM CORPORATE,
breached its duty not to terminate an otherwise qualified individual, the
Plaintiff, FRITZ F. LEMOINE, who is an employee, solely because of the
Plaintiffs disability.

33.At the said time and place, Defendant, MILLENNIUM CORPORATE,
terminated the employment of the Plaintiff, FRITZ F. LEMOINE, due to the
Plaintiff requesting partial long-term disability. The Defendant,
MILLENNIUM CORPORATE, directly caused harm to the Plaintiff, FRITZ F.
LEMOINE, by terminating the Plaintiff's employment.

34. As a result, of Defendant, MILLENNIUM CORPORATE’S harm, Plaintiff,
FRITZ F. LEMOINE, suffered pain, mental anguish, loss of capacity, loss of
capacity for the enjoyment of life, loss of earnings, and loss of employment.
The losses are either permanent or continuing, and Plaintiff will suffer the

losses in the future.

WHEREFORE, Plaintiff, FRITZ F. LEMOINE, respectfully demands
judgment for damages against the Defendant, MILLENNIUM CORPORATE, in
excess of $15,000.00, exclusive of interest and cost, court costs, trial by jury of

all issues so triable, and any such other relief as this court deems just.

 
Case 2:21-cv-00145-SPC-MRM Document1 Filed 02/23/21 Page 7 of 7 PagelD 7
CERTIFICATE OF SERVICE
I HEREBY CERTIFY that a true and correct copy of the foregoing Plaintiff's

was served to all parties listed electronically in the Federal Court E-Filing Portal

nave
on this 2% day of February 2021.

Respectfully submitted,

a a ae <

[oo en ee

   

ecomeenmn ne

 

Victor M. Arias, Esquire
Florida Bar No.: 0879096
ARIAS LAW FIRM, P.A.
Attorney for Plaintiff

3013 Del Prado Blvd.-Suite 6
Cape Coral, FL 33904
Telephone: (239) 945-2121
Facsimile: (239) 945-7177

 
